Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of assault in the second degree (Penal Law § 120.05 [7]) and sentencing him as a second felony offender to a determinate term of incarceration of six years. Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see, People v Scavone, 284 AD2d 928, 929; People v Mike, 283 AD2d 989, lv denied 96 NY2d 904; see generally, People v Bleakley, 69 NY2d 490, 495). Given the brutality of the assault and defendant’s extensive history of violent criminal behavior, the sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, Drury, J. — Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Gorski, JJ.